Citation Nr: 0834680	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  04-42 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 
1964.  The veteran served in the Army National Guard from 
December 1976 to December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of March 2007.  This matter 
was originally on appeal from a rating decision dated in July 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Sioux Falls, South Dakota.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no corroborative evidence which substantiates or 
verifies the veteran's statements as to the occurrence of the 
claimed stressors.


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist and Board Remand Compliance

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).    

The Board finds that VA has no further duty to notify the 
veteran with respect to the development of this claim.  The 
RO provided notice to the veteran in correspondences dated in 
October 2003, March 2004, and May 2007.  

In the October 2003 correspondence, which was provided to the 
veteran prior to the initial adjudication of his PTSD claim, 
the RO advised the veteran of what the evidence must show to 
establish entitlement to service-connection for PTSD.  The RO 
informed the veteran it needed specific details of the 
stressful incident(s) in service that resulted in PTSD.  The 
RO provided the veteran with a PTSD questionnaire for the 
purpose of obtaining relevant information.  The RO advised 
the veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The 
veteran failed to respond to this notice.  

In the March 2004 correspondence, the RO again informed the 
veteran what the evidence needed to show to establish 
entitlement to service connection for PTSD.  The RO provided 
the veteran with another questionnaire at that time.  In 
April 2004, the veteran returned the completed questionnaire.  
 
In the May 2007 correspondence, the RO informed the veteran 
of the status of his claim, and in particular, the steps it 
was taking to verify one of his PTSD stressors.  The RO also 
informed the veteran that when service connection is granted, 
a disability rating and effective date of the award is 
assigned.  The RO also explained how the disability rating 
and effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.

After providing the veteran with the May 2007 notice and 
providing the veteran with an opportunity to respond, the RO 
readjudicated the claim and issued a supplemental statement 
of the case in May 2008.  The issuance of such notice 
followed by a readjudication of the claim remedied any timing 
defect with respect to issuance of compliant notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records.  In October 2003, the RO requested the veteran's 
personnel records from the National Personnel Records Center 
(NPRC).  The NPRC provided the RO with a copy of the 
veteran's Enlistment Qualification Record.  The RO has also 
obtained all private medical records that the veteran 
requested.  The veteran has not identified any medical 
records relevant to the claim that have not been associated 
with the claims file.

The RO has also satisfied its duty to assist the veteran in 
verifying his reported in-service stressors.  As the Board 
noted in its March 2007 remand, the veteran provided 
information concerning several in-service stressors.  The 
Board determined at that time that he had provided enough 
information about one of the alleged stressors to refer to 
matter to the JSRRC Joint Services Records Research Center 
(JSRRC) (formerly the Center for Unit Records Research 
(CURR)) for additional development.  

Based on information provided by the veteran, the RO 
submitted a request to the JSRRC in April 2007 asking that 
the JSRRC research relevant records for the purpose of 
verifying one of the veteran's claimed stressors.  This 
particular stressor involved the shooting death of another 
soldier near the veteran's barracks in the spring of 1962.  
In a response received in May 2007, CURR indicated that it 
had not conducted the requested research because the required 
information (e.g., date and location of incident, units 
involved, name of casualty) had not been provided.  

In June 2007, the RO submitted another request to the JSRRC 
regarding researching the claimed stressor.  In a response 
dated in June 2007, the JSRRC indicated that it had 
researched the morning reports of Company B, 8th Medical 
Battalion, Army Post Office NY 185 for the month of May 1962, 
but did not identify the soldier whose death the veteran 
claimed to have witnessed.

In September 2007, the RO wrote to the Director of the U.S. 
Army Crime Records Center requesting verification of the 
veteran's reported stressor.  The RO provided the veteran's 
full name, military service number, claim number, social 
security number, unit to which the veteran was assigned, 
approximate date of the incident, location of the incident, 
and last name of the soldier involved.  The Army Crime 
Records Center responded in October 2007 and informed VA the 
records requested were outside the Army crime records 40-year 
retention period.  

A series of emails, dated in January 2008 and February 2008, 
showed that personnel from the Records Management Center 
(RMC) in St. Louis informed the RO that with nothing more 
than a last name of the soldier involved, it could not 
research the morning reports as requested.   
 
The Board finds that based on the information provided by the 
veteran, the RO has taken all steps necessary to verify or 
corroborate the veteran's reports concerning the in-service 
stressor and that it has no further duty in this regard.

Last, the veteran was provided with a VA medical examination.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

        Legal Criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).

Veterans who have engaged in combat with the enemy are 
afforded additional considerations with respect to service 
connection claims.  See 38 U.S.C.A. § 1154(b) (West 2002).  
For a PTSD service connection claim, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (2002); 38 C.F.R. § 3.304(f)(1) (2007).   

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Dizoglio, 9 Vet. App. at 166.  VA 
adjudicators are not bound to accept the statements of 
history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a preliminary matter, the Board observes that the 
competent medical evidence included a VA psychology 
inpatient/outpatient consultation in which the examining 
psychologist diagnosed PTSD in conformance with the DSM-IV 
criteria.  In the consultation, dated in March 2005, the 
psychologist also linked the diagnosis to the veteran's 
reported in-service stressors.  According to the 
psychologist, the incidents in which the veteran witnessed 
others being killed and wounded were "clearly linked" to 
the PTSD symptoms he currently experienced.  As the evidence 
establishes a diagnosis linked to the veteran's active duty 
service, the Board must consider whether there is credible 
supporting evidence that any one of the claimed in-service 
stressors occurred.  38 C.F.R. § 3.304(f) (2007).

Upon reviewing the record, the Board has identified six 
possible stressors in support of the veteran's PTSD claim.  
The Board first observes that none of these stressors was 
alleged to be combat-related.  Moreover, the evidence did not 
show that the veteran ever engaged in combat with the enemy; 
his DD Form 214 did not identify any awards or medals 
indicative of combat and the claims file did not otherwise 
indicate that the veteran engaged in combat.  The Board, 
therefore, must determine whether there exist any service 
records or other corroborative evidence that substantiates or 
verifies the occurrence of any of the stressors.  Dizoglio, 9 
Vet. App. at 166.  

The most detailed information concerning the alleged 
stressors is found in a statement from the veteran, dated in 
January 2004; a PTSD questionnaire, dated in April 2004; and 
a March 2005 psychology inpatient/outpatient consultation.  
From these documents, the Board has identified the following 
as the veteran's alleged stressors: (1) witnessing a 
paratrooper injure himself during an airdrop in Bad 
Kreuznach, Germany; (2) witnessing numerous deaths in Jeep 
rollovers in the winters of 1962-1963 and 1963-1964; (3) 
seeing people drown in the Rhine River; (4) witnessing the 
shooting death of another soldier outside his barracks; (5) 
witnessing a fatal motor vehicle accident in Germany in the 
fall of 1962 and removing the German civilian victim from the 
wreckage; and (6) witnessing a soldier asleep in a sleeping 
bag get pinned by a tank in Fulda Gap, Germany in the winter 
of 1963-1964.  

Regarding the fourth incident, the veteran explained in the 
PTSD stressor questionnaire that a sergeant of the Guard shot 
another solider in the neck outside the veteran's barracks.  
The veteran recalled that he and another soldier tried to 
apply a compress bandage to the wound, but that the shot 
soldier was convulsing and his carotid artery had been 
severed.  The veteran stated that the man bled to death.  The 
veteran said the soldier's name was "Pfc. [redacted]" and that 
he thought he was 18 years old.  The veteran explained that 
this occurred at the McCully Barracks in Wackernheim, 
Germany.  The veteran also stated he was assigned to the 8th 
Infantry Division, 8th Medical Battalion, Army Post Office 
(APO) 185 at the time.  The veteran stated that this happened 
in either 1962 or 1963.  

Details of this incident were also found in the March 2005 
psychology inpatient/outpatient consultation.  In that 
document, T.D., Psychologist, noted the veteran's 
recollections regarding this incident.  Specifically, the 
veteran recalled he was playing cards one evening in the 
spring of 1962 when he heard a gun fire and a slug ricochet 
off the barracks.  The veteran ran towards the sound and 
found that an airborne trooper with the last name "[redacted]" 
had been shot in the neck.  The veteran recalled the details 
of what he had seen, including seeing the soldier bleeding.  
The veteran thought that [redacted] had been accidentally shot by 
another soldier.  According to a VA Mental Health Clinic 
Psychiatric Clinician note, dated in September 2003 the 
veteran reported similar experiences to a physician's 
assistant.  

The March 2005 psychology inpatient/outpatient consultation 
also included information on the other stressors.  According 
to that document, the veteran recalled that at the time of 
the airdrop incident in Bad Kreuznach, he had been assisting 
a soldier named [redacted] from Odessa, Texas.  Regarding 
the sleeping bag incident, the veteran told T.D. that the 
tank pinned another soldier half way out of his sleeping bag 
as he was trying to escape and he froze to death.  The 
veteran reported witnessing the frozen body of the soldier.  
Regarding the Jeep rollovers, the veteran stated that Jeeps 
from that era were notorious for rollovers and many soldiers 
died as a result.  The veteran apparently told T.D. he was in 
a unit responsible for body bagging the men who died.  

The record does not substantiate the veteran's claim.  As for 
the incident involving witnessing the shooting death of 
another soldier outside his barracks, the record contains no 
service records or other corroborative evidence which 
substantiates or verifies the veteran's recollections.  As 
described more fully above, the JSRRC attempted to research 
this incident, but without more specific information, was 
unable to verify it.  JSRRC requires that when a veteran 
alleges a stressor involving a casualty, the veteran must 
provide the full name and unit of that soldier.

Regarding the other alleged stressors, they are too vague for 
VA to conduct a meaningful search.  The veteran has not 
provided approximate dates within a 60-day period or the 
names of those who died.  The veteran also failed to provide 
any statements from individuals who may have witnessed these 
incidents.  The veteran's Enlistment Qualification Record 
confirmed that he served in Germany from November 1961 to 
June 1964, but none of the records received from the NPRC 
corroborate the occurrence of these events.  The veteran's DD 
Form 214 showed that he was a supply clerk and his Enlistment 
Qualification Record listed supply clerk and carpenter's 
helper as his military occupational specialties.  Neither of 
these documents confirmed service in a graves registration 
unit.  Without any service records or other corroborative 
evidence that substantiates or verifies the occurrence of any 
of the stressors, the Board must deny the claim.  Dizoglio, 9 
Vet. App. at 166.  


ORDER

Service connection for PTSD is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


